                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

    DIGITAL MEDIA SOLUTIONS, LLC,               ) CASE NO. 1:19-cv-145
                                                )
                         Plaintiff,             ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
    SOUTH UNIVERSITY OF OHIO,                   )
    LLC, et. al.,                               )
                                                )
                         Defendants.            )


                          FIRST REPORT OF THE RECEIVER


            Mark E. Dottore, the duly appointed and acting receiver for the Receivership

Entities1 (the “Receiver”), hereby files his first report (the “Report”).2 The

Receiver cautions that events are fluid. This Report will be supplemented as the


1The “Receivership Entities” are South University of Ohio LLC, Dream Center Education
Holdings LLC, The DC Art Institute of Raleigh-Durham LLC, The DC Art Institute of
Charlotte LLC, DC Art Institute of Charleston LLC, DC Art Institute of Washington LLC,
The Art Institute of Tennessee - Nashville LLC, AiTN Restaurant LLC, The Art Institute of
Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The
Art Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute of
Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The Illinois Institute of
Art LLC, The Art Institute of Michigan LLC, The Illinois Institute of Art at Schaumberg
LLC, DC Art Institute of Phoenix, LLC and its direct subsidiaries the Art Institute of Las
Vegas LLC, the Art Institute of Indianapolis, LLC, and AiIN Restaurant LLC; Dream
Center Argosy University of California LLC and its direct subsidiaries, and Argosy
Education Group LLC; Dream Center Education Management LLC; and, South University
of Michigan LLC. See Order Appointing Receiver [Docket no. 8, filed Jan. 18, 2019] (the
“Initial Receiver Order”) at 3-4; see also Order Clarifying Order Appointing Receiver
[Docket no. 14, filed Jan 25, 2019] (the “Clarifying Order”) at 1 (removing AU Student
Funding, LLC as a “Receivership Entity”).
2Capitalized terms used but not defined in this motion shall have the meanings given to
them in the Initial Receiver Order as modified by the Clarifying Order (collectively, the
“Receiver Order”).



{00020860-1 }
need arises. The Receiver will file, as separate docket items, a report on landlord

litigation and a go-forward plan, a report on non-landlord pending litigation, and a

financial report. As and for this Report, the Receiver says as follows:

                                        Introduction

            This Court appointed the Receiver on January 18, 2019, on an emergency

basis, pursuant to its Order Appointing Receiver [Docket no. 8] (the “Initial

Receiver Order”). On January 25, 2019, after discussions with the secured lenders

of the Receivership Entities, the Receiver filed his Motion of Mark E. Dottore,

Receiver for Entry of Order Clarifying Order Appointing Receiver [Docket no. 12],

pursuant to which the Court entered its Order Clarifying Order Appointing

Receiver, nunc pro tunc to the entry of the Initial Receiver Order.

            On February 25, 2019, the Receiver filed his Motion of Mark E. Dottore

Receiver for Entry of Amended Order Appointing Receiver, seeking the entry of an

Amended Order Appointing Receiver (the “Amended Receiver Order”),

incorporating changes requested by persons with significant interests in the

Receivership Entities and the operations of the receivership proceedings, including

government entities and lenders. The various iterations of the orders appointing the

Receiver shall be referred to herein as the “Receiver Order” because the

differences among the Initial Receiver Order, the Clarifying Order and the

Amended Receiver Order (if entered by the Court) are insignificant for the purposes

of this Report.




{00020860-1 }                                 2
                                            Facts

            Upon his appointment the Receiver was placed in charge of three main

groups of assets: 1) Argosy University Group, LLC (“Argosy”); 2) all assets of

Dream Center Educational Holdings, LLC (“DCEH”); and 3) the “Excluded

Campuses” (See, infra). Two other related university systems— South University

(“South”) and The Art Institutes (“AI”) both of which were formerly owned and

controlled by DCEH but are not Receivership Entities—depend on DCEH and the

Receiver for vital services without which they could not operate.

            Prior to the appointment of the Receiver, each university system kept its own

accounting of revenues and expenses, but overall operational management services

were shared as were the computer and payroll systems. The prior management of

the three university systems caused them to be so intertwined that they cannot be

separated immediately. Estimated time tables for the extrication of South and AI

support services range from a few weeks to months.

            Argosy University Group LLC

            Argosy University Group LLC is an undergraduate and graduate educational

institution formed in 2001 with the merging of three separate and distinguished

academic institutions – the American Schools of Professional Psychology, the

University of Sarasota, and the Medical Institute of Minnesota. The university

currently has the following campuses,3 as well as offering programs online:


        *These campuses ceased enrolling students under DCEH (prior to
            3

receivership) and are open to see the remainder of students in programs that lead to
licensure or certification through their studies.



{00020860-1 }                                 3
                   Argosy University, Atlanta
                   Argosy University, Chicago
                   Argosy University, Dallas*
                   Argosy University, Hawaii
                   The Art Institute of California — Hollywood, a campus of Argosy
                    University
                   Argosy University, Los Angeles
                   Argosy University, Northern Virginia
                   Argosy University, Orange County
                   Argosy University, Phoenix
                   Argosy, University, Salt Lake City*
                   The Art Institute of California — San Diego, a campus of Argosy
                    University
                   San Francisco Bay Area*
                   Seattle*
                   Argosy University, Tampa
                   Argosy University, Twin Cities
                   Western State College of Law at Argosy University

            The university offered undergraduate and graduate degree programs to

students through its eight colleges: College of Clinical Psychology, College of

Counseling, Psychology and Social Sciences, Graduate School of Business and

Management, College of Education, College of Health Sciences, College of Arts and

Sciences, College of Creative Arts and Design and Western State College of Law at

Argosy University.

            At the time the Receiver was appointed, Argosy campuses had an aggregate

of 5,737 students. There were an additional 4,581 students studying online. Argosy

is institutionally accredited by the WASC Senior College and University

Commission. All of the Argosy campuses, including the Western State College of

Law at Argosy University, an ABA accredited law school located in Irvine,




{00020860-1 }                                  4
California, operate under a single OPE ID number.4 Argosy University is proud to

have eight American Psychological Association accredited Doctor of Psychology in

Clinical Psychology programs at its campuses as well as a number of other highly

regarded programmatic accreditations.

            Dream Center Education Holdings LLC

            Dream Center Education Holdings LLC (“DCEH”) is a not for profit holding

company. Prior to the appointment of the Receiver, DCEH centralized and provided

operational online services to all of its campuses out of a 17,000 square foot data

center (the “Data Center”) located at 615 McMichael Road, Pittsburgh, PA 15205.

Put another way, DCEH structured itself to provide a wide range of managed

services for students and employees at campuses including admissions, marketing,

communications, student services (such as online course materials and e-textbooks,

email, student portals, crisis management services and the like), career services,

alumni services, and computer supported operational support and management,

such as reporting, financial accounting and human resources. In addition to the

Data Center, DCEH also supported its various campuses out of a 100,000 square

foot service center in Chandler, Arizona. The monthly rent at the Phoenix facility

was $366,206. At the time of filing, DCEH had approximately 2,863 employees. Its

operating budget was $27 million per month.




4The Office of Postsecondary Education assigns a number to identify schools (the “OPE
ID”) that have Program Participation Agreements (“PPA”). The PPA and the OPE ID
number determines that a school’s students are eligible to participate in Federal Student
Financial Assistance programs under Title IV regulations (“Title IV Funds”).



{00020860-1 }                                5
            At the time of the Receiver’s appointment, DCEH held the equity interest of

Argosy and the liabilities of the Excluded Campuses (defined, infra, at p. 7). The

organizational chart of all of the DCEH/Dream Foundation entities prior to the

commencement of the Receivership is attached as Exhibit A. The Receivership

Entities are shaded in yellow. The organizational chart was provided by DCEH, and

while the Receiver believes it is reliable, he cannot vouch absolutely for its accuracy.

            The Studio Transaction and the Excluded Campuses

            Just prior to the appointment of the Receiver, DCEH divested itself of its

viable South and AI campuses. Each South and AI campus was a separate entity

and operated under a separate OPE ID number. Under pressure from regulators,

DCEH divested itself of eleven (11) South campuses and eight (8) AI campuses in a

complicated transaction with a Delaware for-profit entity, Studio Enterprise

Manager, LLC (“Studio”) and a foundation connected to Studio, Education

Principle Foundation (“EP Foundation”). The transaction among DCEH, Studio

and EP Foundation was documented over the Christmas holidays and completed in

the first half of January, 2019 (the “Studio Transaction”).

            After the Studio Transaction closed, the eight South (“New South”) and

eleven AI (“New AI”) campuses which were desirable (the “Specified Campuses”),

and all of the assets of the Excluded Campuses were transitioned to Studio. New

South has approximately 10,000 students and New AI has approximately 5,000

students. After the Studio Transaction closed, in addition to Argosy, DCEH held the

liabilities (only) of two unprofitable South campuses, South University Cleveland




{00020860-1 }                                  6
and South University Novi, (the “South Excluded Campuses”), and the liabilities

(only) of 20 unprofitable AI campuses5 (the “AI Excluded Campuses,” and

together with the South Excluded Campuses, the “Excluded Campuses”). New

South has acknowledged that it is responsible for the closing expenses for the South

Excluded Campuses, known as a “teach out”. New AI has made no such

commitment, but in a recent settlement has agreed that if the AI Excluded

Campuses are sold or transitioned by the Receiver, New AI will return the assets so

that the transaction can close.

            After the Studio Transaction, New South, New AI and Argosy paid their own

“core” expenses, which included those associated with academic standards,

curriculum and financial aid services. The new categorization of “core” expenses

required the immediate separation of the campuses’ academic and financial aid

services. Accordingly, South, AI and Argosy brands began the process of splitting

apart, an imprecise process at best. During January 2019, some DCEH employees

were transitioned from DCEH payrolls onto the New South and New AI payrolls.

            As to “non-core” expenses, the Specified Campuses did not and do not have

their own computer platforms, so it was not possible to allocate those expenses to

the Specified Campuses. Therefore, while transaction documents show that the

Specified Campuses paid Studio for “non-core” services, it was, in fact, DCEH which

was obligated to continue to provide these services for Specified Campuses, Argosy,



5AI Charleston, AI Washington, AI Nashville, AI Colorado, AI Phoenix, AI Portland, AI Pittsburgh,
AI Philadelphia, AI Fort Lauderdale, AI Illinois, AI Michigan, AI Schaumburg, AI Las Vegas, AI
Indianapolis, AI Charlotte, AI Raleigh-Durham, AI Seattle.


{00020860-1 }                                   7
and the Excluded Campuses. Therefore, even though DCEH received no benefits of

ownership of the Specified Campuses and the Excluded Campuses, in order to

operate all of the campuses and make the Studio Transaction work, DCEH was

required to provide support for the Specified Campuses and the Excluded Campuses

through its Data Center and administrative staff.

            One would think that Studio would pay a premium to DCEH to provide these

services, but the premium moved in the opposite direction: Pursuant to the Studio

Transaction, Studio collected “managed service fees” from all the campuses (even

the campuses they do not own), deducted its fee, waited 45 days, and then paid the

net fee to DCEH which had been the entity providing those services all along. This

“collect up front and pay well in arrears” system placed DCEH in financial peril.

The peril is not limited to DCEH: Because all campuses depend on the services

provided by DCEH, if DCEH fails, all of the campuses will be without non-core

services, and all of the campuses will close.

            On February 21, 2019, the Receiver filed a lawsuit against Studio and EP

Foundation seeking rescission of the Studio Transaction, breach of contract,

declaratory judgment and other injunctive relief and the Court set the matter for

hearing on February 27, 2019. Extensive discussions were held between the parties,

and a settlement was reached pursuant to which on a going forward basis, Studio

will downstream necessary cash to keep the DCEH computers and support services

intact. Studio also wire transferred immediate cash to the Receivership to keep

operations running in the near term.




{00020860-1 }                                 8
            Cash Management Issues

            On February 27, 2019, the United States Department of Education (the

“DOE”) published a letter denying Argosy any further Title IV funding (the “Denial

Letter”). The Denial Letter was the DOE’s official statement about a situation that

had been extant for ten days. At the time of the Receiver’s appointment, DOE

placed Argosy on an extremely restrictive cash availability system known as

Heightened Cash Management 2 (“HCM2”). A school placed on HCM2 no longer

receives Title IV Funds in advance for the payment of its expenses. Rather, HCM2

requires that an institution disburse all of its expenses from its own institutional

funds and submit a properly documented reimbursement request for those funds to

the Department. It is then eligible to draw the funding. HCM2 allows the DOE to

have more thorough oversight over cash expenditures, but it requires that the

school (and now the Receiver) make payments to students and creditors first, and

then request reimbursement. In a very practical sense, in order to operate, the

Receiver would have to have on hand at least one month’s cash budget to advance.

The Receiver does not have access to funding that will allow him to do this.

            The DOE’s decision to cut off Title IV funding to Argosy left the Receiver with

over 10,000 students in the middle of their studies and virtually no money. The

Receiver is working on a path forward for students who are trying to navigate these

issues.




{00020860-1 }                                  9
            The Student Stipends

            When students borrow money to go to school, they often borrow more than

their tuition, fees and costs and use the additional borrowed money to support

themselves while they are studying. For example, a student’s tuition may be

$10,000, and when added to fees and costs of $500 totals $10,500. But the student

may borrow $14,000. The remaining $3,500 is a “credit balance” on the loan, which

is paid by the school directly to the student (the “Student Stipend”).

            If the school is financially healthy, DOE advances the entire Title IV balance

to the school, and the school pays the student and applies the rest to the student’s

tuition and fees. But when the school sinks into financial insolvency, the DOE

becomes concerned that the institution will commingle the Student Stipend with

other operating funds and fail to pay the Student Stipend. To avoid this, the DOE

places the school on HCM1, which requires (among other things) that the school pay

the Student Stipend first out of its own cash and then when proper proof of the

payment of the Student Stipend is submitted to the DOE, the school may request

that DOE pay the student’s loan money—the entire $14,000—to the school. Upon

payment of the $14,000 by the DOE, the school reimburses itself $3,500 for the

Student Stipend and applies $10,500 to the student’s tuition and fees. Argosy was

on this rigorous HCM1 oversight system for a year before the Receiver was

appointed.

            Under the HCM1 cash oversight regulations, Argosy could not have any

Student Stipend money because it was not eligible to receive any Student Stipend




{00020860-1 }                                  10
money from DOE unless it had first paid the student for the Student Stipend. What

both the Receiver and the DOE did not know was that DCEH and Argosy were

altering their submissions to the DOE to reflect that the Student Stipend had been

paid when in fact it had not been paid. Based upon these submissions, DOE

advanced all of the student’s Title IV money. Once the money was received, Argosy

and DCEH voided their bookkeeping entries that showed the student had been paid

and paid operating expenses with the money rather than paying the Student

Stipend.

            On February 7, 2019, still acting on the belief that the Student Stipends were

not being advanced by the DOE solely because of Argosy’s HCM1 cash status, the

Receiver entered into earnest discussions with the DOE, seeking advancement from

the DOE of the Student Stipends in spite of the HCM1 status. These negotiations

were very hopeful until February 16, when the DOE broke off discussions. The

Receiver then investigated and determined the true facts. The Receiver requires

time to complete a proper, detailed investigation, including the timing of the initial

defalcations, who signed the requests and requisitions for the money, who knew

about the situation, the exact uses of the money, and a final total amount.

            At the time the Receiver was appointed, there was a total of $5.4 million in

all bank accounts of the Receivership Entities. Unpaid Student Stipends totaled

approximately $13 million. When the Receiver was appointed, the money was

already mostly gone.

            Immediate Steps Taken by the Receiver




{00020860-1 }                                 11
            The Receiver has taken immediate and drastic steps to preserve assets and

improve his cash position. First, the Receiver has laid off over 1,100 employees,

closed the vast Phoenix facility, and cut virtually every other expense. As the Court

is no doubt aware, the Receiver has not paid landlords, and many of the landlords

are seeking relief from the stay as imposed in the Receiver Order. (A landlord report

will be submitted in a separate filing.) Acting under the Receiver Order, the

Receiver has also stayed over 60 lawsuits against the Receivership Entities, thus

reducing legal costs. (A litigation report will also be submitted in a separate filing.)

These steps were not enough to avoid the DOE’s termination of Argosy’s

entitlement to Title IV funding.

            Second, the Receiver entered into terse negotiations with Studio and EP

Foundation, sued them and settled with them in under two weeks. Key to the

settlement is that Studio and EP Foundation will return any assets acquired from

the Excluded Campuses, allowing the Receiver to sell or transition those

institutions.

            Third, the Receiver has actively pursued discussions with 15 different

potential purchasers, six for Argosy and nine for the Excluded Campuses. These

discussions are critical because one of the best ways to avoid harm to students is to

transition the campuses to other owners. The Denial Letter has caused these

discussions to accelerate. The Receiver hopes to present term sheets and motions to

sell or transition assets this week.




{00020860-1 }                                 12
            Fourth, the Receiver is also trying to transition the students who are

stranded by the financial dysfunction of the Receivership Entities. These

discussions are urgent and ongoing, and the Receiver will keep the Court and

interested parties advised of developments.

 Date: March 4, 2019                            WHITMER & EHRMAN LLC

                                                /s/Mary K. Whitmer
                                                Mary K. Whitmer (0018213)
                                                James W. Ehrman (0011006)
                                                Robert M. Stefancin (0047184)
                                                2344 Canal Rd., Suite 401
                                                Cleveland, OH 44114
                                                Telephone: (216) 771-5056
                                                Facsimile: (216) 771-2450
                                                Email: mkw@weadvocate.net
                                                       jwe@weadvocate.net
                                                       rms@weadvocate.net

                                                Attorneys for the Receiver




{00020860-1 }                                  13
